Application by petitioner, a disbarred attorney, who was disbarred by order of this court, dated February 7, 1940, for reinstatement as an attorney and counselor at law. The matter was referred to the Committee on Character and Fitness by order of this court, dated June 16, 1978 to determine *923whether petitioner presently possesses the requisite character and fitness. The committee’s report has been received by this court. The recommendation of the Committee on Character and Fitness that petitioner presently possesses the requisite character and fitness is adopted. Application granted; the clerk of this court is directed to restore petitioner’s name to the rolls of attorneys and counselors at law forthwith. Mollen, P. J., Hopkins, Damiani, Suozzi and O’Connor, JJ., concur.